Mb. Justice Wole
delivered the opinion of the court.
The defendant was convicted of running a still in viola-*540lion of the provisions of the National Prohibition Law. The only evidence against him was supplied by a policeman who found a still in full operation on the premises of Bamón Camacho,- found the defendant standing near the still, and also testified that the defendant lived on the same premises. It is perfectly evident that these facts did not constitute a chain of circumstantial evidence sufficient to convict. If the defendant was shown in any way to have aided or abetted in the running of the still, Bland v. State, 244 S. W. 1023, this would be a circumstance sufficient to convict, but his mere presence is consistent with an innocent curiosity or of his casually being there.
A different case might also be presented if the defendant had been the owner of the house and grounds where the still was found.
The judgment must be reversed and the defendant discharged.